 In the Matter Of MINNEAPOLIS-MOLINE COMPANY, EMPLOYERGptdUNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL) IMPLEMENT WORK-ERS OF AMERICA, C. I. 0., PETITIONERCase No. 13-RC-615.-Decided August 8, 1949DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before Philip Licari,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog, and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner requests a single unit composed of shop clericaland office clerical employees at the Employer's plant at Moline, Illi-nois, excluding employees in the factory personnel department, jani-tors, truck drivers, nurses, the secretary to the general plant manager,department heads, and other supervisors.Although the Petitionerurges that shop and office clerical employees together constitute asingle appropriate unit, it would in the alternative represent them inseparate units.The Employer agrees only to the Petitioner's alterna-tive request for separate units. It also agrees with the specific exclu-sions suggested by the Petitioner, but would in addition, exclude cer-tain other categories and individual employees.85 N. L. R. B., No. 109.597 598DECISIONSOF NATIONALLABOR RELATIONS BOARDScope of the UnitsThe Employer manufactures farm implements at its plant in Moline,Illinois,with which we are here concerned.The United Electrical,Radio, and Machine Workers of America, C. I. 0., Local 814, is thecertified bargaining representative at this plant for a production andmaintenance unit which does not include any of the clerical employeespetitioned for here.The shop clericals whom the Petitioner seeks toinclude in the unit are checkers, timekeepers, the, time-study depart-ment employees, and the production control department employees.Checkers are supervised by the foremen of the shops in which theywork.The timekeepers and the time-study department employeesare separately supervised by their own department heads who reportto the factory superintendent.The production control departmentemployees are under a supervisor who reports to the general plantmanager.These shop clerical employees work throughout the factoryin office space which is completely separated from the Employer'sgeneral offices.In the general offices are the accounting, pay-roll., repairs, shippingand order, mailing, purchasing, billing, and cost departments.Theemployees in the general office are mainly clerks, typists, stenographers,and office machine operators.There is no interchange of employeesbetween the shop and office clerical staffs.Shop clerical employeesare separately hired, their hours of work are different and they arepaid from a separate pay roll.Employee benefits such as vacations,pensions, and insurance are the same for both groups.We have held that shop clerical employees have a closer communityof interest with production and maintenance employees than withoffice clericals, and have declined to establish single units composedof the two clerical groups.'The present bargaining representativefor the production and maintenance unit, however, has not intervenedin this proceeding, and may not, therefore, appear on the ballot as oneof the choices for bargaining representative of the shop clerical em-ployees.As these employees would otherwise be unrepresented, weshall under these circumstances, establish a separate unit for them.We shall direct separate elections in a shop clerical unit and an officeclerical unit to determine whether the employees therein wish to berepresented by the Petitioner.The Employer would exclude from any unit the time-study men,certain stenographers, an insurance clerk, and the telephone operators.3Matter of General Petroleum Corporation,83 N. L. R. B., No. 83;Matter of ChryslerCorporation,76 N.L.R. B. 55;Matter of Smith Paper,Incorporated,76 N. L.It.B. 1222. MINNEAPOLIS-MOLINE COMPANY599.Time-study men.There are five time-study men and a chief time-study engineer employed at the Moline plant.Their principal func-tion is to time jobs and set piecework rates on them.A time-studyman observes a factory operation, making certain that the conditionssurrounding it are proper, that the operator is qualified and is puttingforth a normal effort.He must himself be familiar with the opera-tion of the machine, and must take into account the effect that con-tinued production has on the machine's output.After accumulatingthe necessary data, he must be able to make an analysis of the factsarrived at, applying the employee's hourly rate to the operation, andcalculating the piecework price.If the operator whose job is timed isdissatisfied with the price set by the time-study man, he may go to hisforeman who will discuss the problem with the chief time-study engi-neer and the man who timed the job. If they are unable to agree onthe price to be set for the job, the controversy is thereafter treated as agrievance.The grievance provisions of the contract do not. providefor the participation of time-study men as management representa-tives in negotiating the settlement of grievances arising out of thestudy, although it appears that they may be called in to help developthe facts of the grievance.We cannot agree with the Employer's contention, as a general propo-sition, that the time-study men should be excluded from any unitbecause they are managerial or confidential employees.Their princi-pal function is to provide the data necessary for operation of theEmployer's incentive wage plan; although they may exercise consider-able judgment in performing this function, they do not thereby formu-late or effectuate management policies.Accordingly, we do not con-sider them to be executive or managerial employees such as we wouldcustomarily exclude from a clerical unit.'Nor are they confidentialemployees within the Board's definition of that term, as they neitherhandle labor relations negotiations nor deal with confidential datapertaining to labor relations.'We believe, however, that the lack ofany substantial community of interest between the time-study menand either the office clerical 4 or the shop clerical ,5 units precludes theirinclusion in either of the units requested here.8Matter of Ford Motor Company (Chicago Branch),66 N. L. R. B. 1317.sMatter of Brown & Sharpe Mfg.Co., 70 N. L. R. B. 709 ;Matter of Wagner ElectricCorporation,67 N. L. R. B. 1104.4Matter of Adams & Westlake Company,72 N. L. R. B. 726.6We consider it inappropriate for time-study men to be included in a unit whose interestsare as closely identified with a production and maintenance unit as are those of the shopclerical employees in this proceeding.As to the desirability of excluding time-study menfrom a production and maintenance unit, seeMatter of Chicago Pneumatic Tool Company,81 N. L. R. B. 584 and cases cited therein. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe stenographers.The Employer also seeks to exclude certainstenographers from any appropriate bargaining unit as confidentialemployees.The chief time-study engineer and the plant superintend-ent jointly use the services of a single stenographer.She takes dicta-tion from the plant superintendent regarding collective bargainingnegotiations, and has access to his files relating to such matters.Theplant superintendent is in charge of all production work at the Molineplant and is one of the Employer's representatives directly engagedin labor relations negotiations.Although the amount of time spentby the stenographer in handling labor relations matters appears to berelatively small, we find that she does act in a confidential capacityto the plant superintendent in the exercise of his managerial func-tions in labor relations.We shall therefore exclude her, as a confi-dential employee, from the shop clerical unit.6One of the two stenographers in the production control department,it is contended, is a confidential employee.The production controldepartment does production planning, keeps stock records, expeditesand follows up on all correspondence relating to job evaluations.These consist of an outline of the duties of the job, the qualities neces-sary to fill it satisfactorily, and recommendations as to the grade andrate to be paid.We shall include this stenographer in the shop clericalunit because her supervisor, the head of the production control depart-ment, exercises no managerial functions in determining the Employer'slabor relations policies.?The parties agree that the personal secretary to the general plantmanager is to be excluded as a confidential employee, but they dis-agree with respect to the other two secretaries in his office.One ofthese secretaries takes dictation from several unspecified people inhis office, while the other works in the purchasing department anddoes all of the dictation work required there.Apparently, these sec-retaries may take dictation with respect to labor relations at the de-partmental level, immediately below the general plant manager.However, as only the general plant manager and the plant superin-tendent actually negotiate collective bargaining agreements, we aresatisfied that whatever labor relations work others may do is notmanagerial in character, but is mainly to develop facts or proposalsfor the benefit of the management negotiators.We therefore findthat only the personal secretary, of,the three secretaries in.the generalplant manager's office, is aconfidential employee.6Matter of Art Metal Construction Company, 75 N.L. R. B. 80.'Matter of Automatic Electric Company,78 N. L. R. B.1057;Matter of Inter-MountainTelephone Company,79 N. L. It. B. 715. MINNEAPOLIS-MOLINE COMPANY601The insurance clerk.The Employer is a self-insurer under theIllinois workmen's compensation statute. It has one clerk who handlesall employee claims for workmen's compensation and for accident andhealth insurance benefits.The Employer contends that he is a con-fidential employee because he has access to all personnel files and maybe called on in connection with grievances arising out of insurancematters.Access to personnel files is not in itself sufficient justificationfor exclusion from a bargaining unit as a confidential employee .8Nor is the additional factor that he may participate in the grievanceprocedure sufficient to establish that he is either acting in a confi-dential capacity or is actually participating in the formulation of laborrelations policy.9We shall include the insurance clerk in the officeclerical unit.The telephone operators.The Employer has one regular and tworelief telephone operators, all of whom it contends are confidentialemployees because they are in a position to overhear confidential laborrelations matters being discussed by the Employer's officials.Therecord does not disclose whether the telephone operators are requiredto monitor such conversations or whether they acquire the information'adventitiously in the course of making the proper phone connections.We believe that the latter is more probably the case, in view of thefact that both the general plant manager and the plant superintendenthave personal secretaries whose duties as confidential employees wouldreasonably include any monitoring of important phone conversations.We shall therefore include the three telephone operators in the officeclerical unit.10We find, in accordance with the foregoing, that the following groups.,of employees at the Employer's plant at Moline, Illinois, excludingjanitors, truck drivers, nurses, time-study men, all department heads,and other supervisors as defined in the Act, constitute separate unitsappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:1.All shop clerical employees, including checkers, timekeepers,the variations man, the clerks in the time-study department, and allemployees in the production control department, but excluding thesecretary to the plant superintendent and the factory personnel de-partment employees.8Matter of Ford Motor Company (Chicago Branch), supra.°Matter of Worthinglon Pump and Machinery Corporation,75 N. L. R. B. 678.10Matter of Smith Paper,Incorporated,supra;Matter of Denver Dry Goods Company,74 N. L. R. B. 1167. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.All office clerical employees,including the insurance clerk, tele-phone operators, and the secretaries in the general plant manager'soffice, but excluding the personal secretary to the general plant-manager.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the units foundappropriate in paragraph numbered .4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Elections, including employees who did not work duringsaid pay-roll period because they were il.1 or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged-for cause and have not been rehired or reinstated prior tothe date of the elections,and also excluding employees on strike who.are not entitled to reinstatement, to determine whether or not theydesire to be represented,for purposes of collective bargaining, byUnited Automobile, Aircraft R Agricultural ImplementWorkersof America,C. I. O.